Per Curiam.

Respondent was retained in 1946 "by the executrices of the estate of Frank G. Turner, deceased, to act as attorney. Alfred A. Cerceo, Esq., of Washington, D. C., became associated with the respondent in fighting a Federal estate tax claim against the estate of over $40,000. In 1948, the surviving executrix sent to respondent a check for $5,000, payable to “ Charles J. Herson and Alfred A. Cerceo.” Respondent was charged with professional misconduct in having indorsed the name of Alfred A. Cerceo to the check, in having procured the payment of the check, and in having converted to his own use Mr. Cerceo’s share of the proceeds.
The respondent contended that he had caused the check to be indorsed only after procuring the authorization of Mr. Cerceo.
The evidence before the Official Referee fully sustains his finding that the respondent has been guilty of professional misconduct in indorsing Mr. Cerceo’s name without express permission.
The respondent, however, paid in full Mr. Cerceo’s share of the proceeds of the check. There are other mitigating circumstances which lead us to the conclusion that a suspension from the practice of law for one year is appropriate.
The respondent should be suspended for one year.
Glexxox, J. P., Dobs, Callahax, Yaw Yoorhis and Shientag, JJ., concur.
Respondent suspended for one year.